DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s device, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the structure and location of the direction selector for the motor.  Specifically, unlike the prior art (as most users of a tool of this sort, the direction selector is usually located directly above the trigger as a cross-bolt type direction selector), the current application utilizes a direction selector ring located on the top, rear portion of the device, behind the motor.  From this ring, the use of a gear mechanism transmits the input from the operator to a gear switch linkage arm within the device, from which the operator selection input transmits the direction selection mechanically to the motor.  Upon close inspection, the direction ring contains gear teeth that mesh with the gear teeth of the switch linkage arm which further link to the switch of the motor, selecting the desired direction of motor rotation.

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Papp, (US 2015/0122524).  While there exists many similarities, the Papp reference is located in a completely different location on the device in regard to the motor.  This difference is important in this regard, as it allows for the connection of the selector, the switch linkage arm, and the motor to function effectively as intended by the Inventor, while providing the additional benefits of location and ergonomic function.  Chi-Yung (US 2020/0331137) is another piece of prior art with many similar features.  While this device contains a similar ring type direction selector, the location of this selector is vastly different from the current application.  For the current application, the upper rear portion of the device locates the direction selector, behind the motor.  Chi-Yung locates this selector in a typical above the trigger formation, below the motor (not behind).  

Conclusion                                             
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731